DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a reaction force adding member arranged close to an outer peripheral surface of the operating lever” in lines 1-2.  The expression “close to” is a relative term that relates to the proximity between two objects.  The extent to which the reaction force member is “close to” the outer peripheral surface is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the expression “close to” is a relative term which renders the claim indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoecken (JP 10020950 A; “Stoecken”).
Stoecken discloses:
Regarding claim 1:
An operating device (10) comprising: 
an operating lever (16, 24) extending in a first direction (vertical direction as seen in Fig. 2) and including a first end-side part (upper knob portion at 16 in Fig. 2) in the first direction, the first end-side part being operable (¶ [0021], [0022]), 
a casing (28) supporting a first-direction intermediate part of the operating lever (¶ [0022], “annular flange 16 a is gripped by a ring 24 of a sliding element 25 made of synthetic resin and slidably supported in the transverse direction 23 within the slot 26 a of the front plate 28 by the projection 27”),

third and fourth sensors (sensor 30 on the left and sensor 30 on the right as seen in Fig. 3) arranged in the casing so as to be spaced apart from each other in a third direction perpendicular to the first and second directions (“left” and “right” sensors 30 are oriented along an X-axis as seen in Fig. 3 and are perpendicular to the vertical direction) and be adjacent to the second end-side part of the operating lever (sensors 30 are disposed next to the lower end of the lever near 25 in Fig. 2), 
wherein each of the first to fourth sensors outputs a signal in accordance with a load applied from the operating lever (¶ [0022], “[t]he sliding element 25 is further provided with a bridge 29, which bridges the other slot 29b and engages the contact element during the lateral movement of the sliding element 27.  This contact element is configured, for example, as a contact switch. . . .”;  when load is applied to the lever, portions 29 of the lever is moved to make engage with “contact switches” 30 which inherently send an “ON” signal upon being engaged).
	Regarding claim 7:
	
The operating device according to claim 1, wherein: the operating lever includes a load transfer portion (29) at the second end-side part; the load transfer portion includes four side surfaces facing both sides in the second direction and both sides in the third direction, respectively (see side surfaces at 29 in Fig. 3, the surfaces 29 having faces that are aligned along a Y-axis and X-axis i.e. in the second direction and third direction); and the first to fourth sensors are arranged so as to surround and contact the respective four side surfaces of the load transfer portion (sensors 30 are aligned along the Y-axis and X-axis so as to surround the surfaces at 29, see in Fig. 3).



The operating device according to claim 1, wherein: the operating lever includes a load transfer portion (29) at the second end-side part; the load transfer portion includes four surfaces (see four different portions/surface 29 in Fig. 3 aligned in both the X-axis and Y-axis with respect to the view provided in Fig. 3) opposing the respective first to fourth sensors (portions 30 face portions 29 so as to allow for engagement therebetween, see ¶ [0022]); and the four surfaces curve so as to form a columnar shape (see portions 29 formed as cylindrical portions in Fig. 3, thereby possessing the curved i.e. columnar shape) and project toward the respective sensors (see the curved surface of portions 29 extending toward the sensors 30 in Fig. 3; MPEP § 2125).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCauley et al. (U.S. Patent No. 5,773,773 A; “McCauley”).
McCauley discloses:
Regarding claim 1:
An operating device (10) comprising: 
an operating lever (12) extending in a first direction (20) and including a first end-side part (14) in the first direction, the first end-side part being operable (col. 2, ll. 28-34), 
a casing (40, 50) supporting a first-direction intermediate part (18) of the operating lever (col. 2, ll. 39-53),
first and second sensors (col. 2, l. 26, “fork contacts 24 and 25”) arranged in the casing so as to be spaced apart from each other in a second direction perpendicular to the first direction (contact 24 has two portions/sensors disposed leftward and rightward with respect to axis 20 as seen in e.g. Fig. 1) and be adjacent to a second end-side part (22) in the first direction of the operating lever (sensors 24 are disposed next to the lower end of the lever near 22 in Fig. 1), and 
third and fourth sensors (col. 2, l. 26, “fork contacts 24 and 25”) arranged in the casing so as to be spaced apart from each other in a third direction perpendicular to the first and second directions (contact 25 has two portions/sensors disposed on either side of axis 20 as seen in e.g. Fig. 1; “fork” contact 
wherein each of the first to fourth sensors outputs a signal in accordance with a load applied from the operating lever (col. 2, ll. 24-34; when load is applied to the lever, portion 22 of the lever is moved to make engage with the “contacts” 24, 25 which inherently send a signal to control the fade effect between front, rear, left, and right speakers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoecken.
Regarding claim 5, Stoecken discloses the operating device according to any one of claims 1, see above, wherein:  the operating lever includes first to fourth load transfer elements (29) at the second end-side part;  the first and second load transfer plates are located between the first and second sensors so as to be spaced part from each other in the second direction and are arranged close to the first and second sensors, respectively (see transfer elements 29 being oriented along the Y-axis as seen in Fig. 3, said transfer elements disposed adjacent to sensors 30); and the third and fourth load transfer plates are located 
However, Stoecken does not expressly disclose the transfer elements being shaped as plates.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the transfer elements shaped as plates as a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant. In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the transfer elements being shaped as plates is significant.  In particular, paragraph [0071] in the instant specification states that “the reaction force applied to the operating lever is generated by flexing the load transfer plates 41 to 44.  However, the operation reaction force may be generated by a different configuration. . . .” The instant specification sets forth different configurations for the load transfer portion of the lever in FIG. 1, 5, 7, as well as in paragraph [0069] (“load transfer portion 24 may be formed in a spherical shape, or only a part which contacts the sensors 13 to 16 may be formed in a spherical shape”).  Because the instant specification indicates that the load transfer portion being plate-shaped is one option among several configurations, it does not disclose or suggest that the transfer elements being shaped as plates is significant. As such, this limitation does not amount to a patentable difference.
Regarding claim 8, Stoecken discloses the operating lever including a load transfer portion (29) at the second end-side part (see portions 29 being at the lower side of the lever in Fig. 2).  However, Stoecken does not expressly disclose the load transfer portion being in a spherical shape.
In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the load transfer portion being formed in a spherical shape is significant.  In particular, paragraph [0069] in the instant specification states that “[a]ccording to the operating devices 1 and IA of Embodiments 1 and 2, the load transfer portion 24 is formed in a substantially rectangular parallelepiped shape. However, the load transfer portion 24 does not necessarily have to have such shape. For example, the load transfer portion 24 may be formed in a spherical shape, or only a part which contacts the sensors 13 to 16 may be formed in a spherical shape.” 
The instant specification sets forth additional configurations for the load transfer portion of the lever in FIG. 1, 5, 7.  Because the instant specification indicates that the load transfer portion being formed in a  spherical shape is one option among several configurations, it does not disclose or suggest that the load transfer portion having spherical shape is significant. As such, this limitation does not amount to a patentable difference.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCauley.
Regarding claim 5, McCauley discloses the operating device according to any one of claims 1, see above, wherein: the operating lever includes first to fourth load transfer elements (the four quadrant portions/surfaces of element 22 that respectively engage the contacts 24, 25 serve as first to fourth load transfer elements) at the second end-side part; the first and second load transfer plates are located between the first and second sensors so as to be spaced part from each other in the second direction and are arranged close to the first and second sensors, respectively (element 22 has opposing surfaces oriented 
However, McCauley does not expressly disclose the transfer elements being shaped as plates.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the transfer elements shaped as plates as a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant. In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the transfer elements being shaped as plates is significant.  In particular, paragraph [0071] in the instant specification states that “the reaction force applied to the operating lever is generated by flexing the load transfer plates 41 to 44.  However, the operation reaction force may be generated by a different configuration. . . .” The instant specification sets forth different configurations for the load transfer portion of the lever in FIG. 1, 5, 7, as well as in paragraph [0069] (“load transfer portion 24 may be formed in a spherical shape, or only a part which contacts the sensors 13 to 16 may be formed in a spherical shape”); and, moreover, paragraph [0068], “in the load transfer portion, the four side surfaces 24a to 24d opposing the respective four sensors 13 to 16 may curve so as to form a columnar shape and project toward the respective sensors 13 to 16” which is configuration akin to the load transfer portion 22 in McCauley.  Because the instant specification indicates that the load transfer portion being plate-shaped is one option among several configurations, it does not disclose or suggest that 
McCauley as modified above further teaches the following:
Regarding claim 6:
The operating device according to claim 5, wherein: the supported portion is formed in a spherical shape (col. 2, ll. 40, “spherical portion”); the casing supports the supported portion such that the supported portion is rollable (col. 2, ll. 62-67; see rolling in Fig. 3-4); the first to fourth load transfer plates are arranged at four sides (sides facing the contacts 24, 25); the third and fourth load transfer plates are arranged so as to be spaced apart from the first and second load transfer plates in the second direction and the first and second load transfer plates are arranged so as to be spaced apart from the third and fourth load transfer plates in the third direction (col. 2, ll. 24-34; see Fig. 1 illustrating the load transfer portion 22 entirely spaced from contacts 24, 25).
Allowable Subject Matter
Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656